DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71, 77, 79-82, and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 71 and 90, the examiner was unable to find support in the originally-filed disclosure for a method including comparing/a communications link configured to compare the received measurement of the first physiological condition and/or the received measurement of the second physiological condition against a threshold value, wherein the threshold value is associated with identifying a disease state based on the first physiological condition and the second physiological condition.  In “Remarks,” Applicant quotes paragraph 0090, which is reproduced below:

“[0090] The system performing process 800 can also adapt the parameters of the monitoring performed by the medical monitoring device system at 815. The parameters can be adapted, e.g., to change thresholds at which disease states are identified, to change the algorithms used in monitoring, or to change the nature of the monitoring itself. The adaptation of the parameters can be based on the response or other information received from the medical monitoring device system or the adaptation can be based on input from the third party to whom the response or other information has been distributed.”

Although this passage mentions the word “thresholds,” these thresholds appear to be drawn to thresholds used by the medical monitoring device (i.e., element 52) and do not appear to be disclosed as thresholds compared by the central monitoring system and based on a first physiological condition and a second physiological condition.
The remaining claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71, 77, 79-82, and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 71 and 90 recite comparing/a communications link configured to compare the received measurement of the first physiological condition and/or the received measurement of the second physiological condition against a threshold value, wherein the threshold value is associated with identifying a disease state based on the first physiological condition and the second physiological condition.  It is unclear whether the comparing step/function requires comparing both the first and second physiological conditions with a threshold or only one because the beginning of the clause recites the first “and/or” the second condition is compared, but the end of the clause requires that the threshold be based on both conditions.  The examiner is considering al least one to be required based on the and/or language, but appropriate clarification is respectfully requested.
In claim 80, no “second length of time” is recited in any of the claims, rendering the scope unclear.  The examiner is considering this a typo based on the most recent amendments and will not be treated under prior art.
In regards to claim 90, fifth from last line on page 5, “the second physiological system” lacks antecedent basis.  Based on the other language in the claim and claim 71, the examiner is considering this to refer to “the second physiological condition,” but appropriate clarification is respectfully requested.
The remaining claims are rejected due to their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 71, 77, 79-82, and 90 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Independent claims 71 and 90 recite a method and system for transmitting instructions from a central monitoring system to a patient-portable sensing device.  Thus, they are directed to statutory categories of invention.

Step 2A, prong 1: 
Claims 71 and 90 recite the following claim limitations: 
receiving/a communications link configured to receive information indicating that the sensing device seeks access, 
determining/data processing circuitry configured to determine whether the sensing device is authorized to access to the central monitoring device based at least in part on authorization data received from a third-party source,
based on the result of the determination, transmitting, from the central monitoring system, a first instruction designed to instruct at least one of the sensing device and the monitored individual to measure a first physiological condition of the monitored individual, wherein the first instruction comprises a text version of the first instruction,
receiving/ a communications link configured to receive, at the central monitoring system from the sensing device, the instructed measurement of the first physiological condition, 
transmitting/ a communications link configured to transmit from the central monitoring system to the sensing device, a second instruction,
receiving/ a communications link configured to receive, at the central monitoring system, from the sensing device, the instructed measurement of the second physiological condition, and
comparing/data processing circuitry configured to determine, at the central monitoring system, the received measurement…against a threshold value. 

These are steps that, under broadest reasonable interpretation standard, covers performance of these limitations in human mind, managing relationships or interactions between people, and mathematical relationships. There is nothing in the claims precludes the receiving, determining, transmitting, measuring, comparing steps from practically being performed manually in the human mind in the traditional patient-clinician relationship. The method steps themselves can be carried out in the mind and/or by pen and paper using conventional social activities. For instance, these steps/functionalities can be carried out by a patient seeking care, a physician confirming third-party insurance coverage, the physician verbally instructing the patient to take their pulse in response to having insurance coverage, the physician verbally receiving said pulse measurement, the physician verbally requesting a repeat pulse measurement, the physician verbally receiving the repeat measurement, and the physician mentally comparing these pulses to a threshold to determine if the patient’s heart rate is low or high enough to imply disease.  Thus, these limitations fall within “mental processing” and “managing relationships or interactions between people” grouping of abstract ideas. See MPEP 2106.04(a)(2). Accordingly, the claim recites an abstract idea.

The limitations of “comparing, at the central monitoring system, the received measurement against a threshold value ” further covers “mathematical concepts” grouping of abstract ideas since these limitations recite mathematical calculations to compare a received value against a threshold. See MPEP 2106.04(a)(2)(I). Thus, the claim recites a mental process.
  
Step 2A, prong 2:
Claims 71 and 90 recite the following additional elements:
sensing device to measure an electrical potential and a central monitoring system (claims 71 and 90); and
communication link and data processing circuitry (claim 90).

The sensing device is recited at a high-level of generality that are well-known basic ECG leads with electrodes in the physiological measurement art (Webster, J.G., "The physiological Measurement Handbook", Boca Raton: CRC Press LLC, 2015, p53, Fig. 3.10 and Ashley et al., “Cardiology Explained”, London, Remedica, 2004, Chapter 3 Conquering the ECG) and amounts to nothing more than a mere pre-solution activity of data gathering. The instant specification also discloses that any suitable ECG leads can be used to acquire physiological signals ([0093 of the U.S. PG-Pub. version of the specification). The additional elements of a central monitoring system, communication link, and processing circuitry amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer and displaying results on a monitor/display does not integrate a judicial exception into practical application.  Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of sensing device and central monitoring system amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer (central monitoring system) and a generic sensor (sensing device) are being used to implement abstract idea of determining physiological condition of a monitored individual using conventional interpersonal activity. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible. 

Dependent claims
Claims 77 and 79-82 merely recite additional potential mental activity and generic computer componentry that doe not provide significantly more or an inventive concept over the elements described above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 71, 77, 79, 81, and 90 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haller et al. (US 2001/0051787, hereinafter “Haller”).
In regards to claims 71 and 90, Haller discloses a method/communication link for transmitting instructions from a central monitoring system to a patient-portable physiological condition-sensing device associated with a monitored individual (abstract), the method comprising: receiving information indicating that the sensing device seeks access to the central monitoring system (par. 0153, “may be initiated…manually by patient”; par. 0185, “patient 5 activates or requests a service using phone or PDA 110 and/or communication module 100”); determining whether the sensing device is authorized to access the central monitoring system, the determination being based at least in part on authorization data received from a third-party source (par. 0188-0190); based on the result of the determination (par. 0188 and 0189; “precondition,” “prerequisite”), transmitting, from the central monitoring system, a first instruction designed to instruct at least one of the sensing device and the monitored individual to measure a first physiological condition of the monitored individual (par. 0152-0156, the remote device may interrogate the IMD for such things as electrogram or ECG data) wherein the first instruction comprises a text version of the first instruction presented to the monitored individual (par. 0136-0137; communication protocol may be SMS or SMSC; par. 0096, displaying current device status and health status), wherein the sensing device measures an electrical potential (par. 0154); receiving, at the central monitoring system from the sensing device, the instructed measurement of the first physiological condition (par. 0156, 0159); a first length of time after transmitting the first instruction, transmitting from the central monitoring system to the sensing device, a second instruction designed to instruct at least one of the sensing device and the monitored individual to measure a second physiological condition of the monitored individual; receiving, at the central monitoring system, from the sensing device, the instructed measurement of the second physiological condition (par. 0159, “continuous, relatively continuous or at least intermittent communication with remote system”; par. 0190, “remote system or server 130 automatically contacts patient 5 according to a predetermined schedule…detecting a trend”); comparing, at the central monitoring system, the received measurement of the first physiological condition and/or the received measurement of the second physiological condition against a threshold value, wherein the threshold value is associated with identifying a disease state based on the first physiological condition and the second physiological condition (par. 0017, 0089, 0168, 0174, 0175, 0190, 0237).  Referring to paragraphs 0190 and/or 237, the system of Haller expressly discloses determining the trend or progression of disease, necessarily requiring the comparison of a value later in time to a value earlier in time (i.e., a “threshold”).  Alternatively and additionally, Haller discloses the essential features of the claimed invention as set forth above, including determining/diagnosing disease state (e.g., par. 0168), but does not expressly disclose that this is done by comparing to a threshold.  However, it was notorious in the cardiac diagnosis arts at the time of invention to determine disease state or progression by comparing a sensed parameter to a threshold (e.g., comparing heart rate to a bradycardia, tachycardia, or fibrillation threshold; see also pars. 0174 and 0175 disclosing using a comparison to stored values to determine disease state within the comm module, step 206a) to provide the predictable results of an extremely simple comparison to establish disease state of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haller by diagnosing the patient’s condition as described in paragraph 0168 by comparing one or more of the physiological conditions to a threshold to provide the predictable results of an extremely simple comparison to establish disease state of the patient.   
In regards to claim 77, the method further comprises receiving instructions designed to instruct the monitored individual to check the charge of the battery (par. 0153, low battery event).
In regards to claim 79, there is at least some amount of processing by the sensing device prior to transmitting the measurement to the central monitoring system (e.g., pars. 0053-0057).
In regards to claim 81, at least one of the transmitting and receiving uses a wireless link (par. 0027).
Claim 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haller.  Haller discloses the essential features of the claimed invention, but does not expressly disclose that the first length of time is based on whether the measurement of the first physiological condition contains an anomalous measurement.  However, Haller does disclose that an observing clinician can initiate the interrogation of the device manually (pars. 0088-0090), and it is notorious in the medical arts to base diagnostic tests on the severity of the results (i.e., more acute conditions call for more frequent diagnostic testing) to provide the predictable results of having more up-to-date information for patients who are most in need/critical.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haller by providing a first length of time is based on whether the measurement of the first physiological condition contains an anomalous measurement to provide the predictable results of having more up-to-date information for patients who are most in need/critical.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792